In an action in which plaintiff was granted a judgment of divorce, the defendant husband appeals from so much of the said judgment of the Supreme Court, Queens County, dated April 26, 1974, as, after a nonjury trial, (1) directed him to make certain child support payments, (2) awarded a counsel fee, (3) awarded certain works of art to plaintiff and (4) failed to award certain other works of art to defendant. Judgment affirmed insofar as appealed from, with costs. Special Term properly held that, under the circumstances, the objects of art were jointly owned by the parties and that it was impossible to account for the missing pieces. Further, the child support and counsel fee awards made constituted a proper exercise of Special Term’s discretion. In view of the assertion of serious charges of professional misconduct, the clerk of the court is hereby directed to forward a copy of the briefs and the record on appeal filed herein and in the accompanying appeals to the Grievance Committee of the Association of the Bar of the City of New York for such further action as it deems appropriate. Gulotta, P. J., Hopkins, Damiani, Shapiro and Hawkins, JJ., concur.